Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
			  WITHDRAWN RESTRICTION
The rejections below would address the elected claim 13 as well as withdrawn claim 25 and thus the requirement of the restriction is withdrawn.

				    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 or mineral glass B, respectively.  Thus, the recited contact bonding of the ultrathin glass A and mineral glass B for example would be impossible since the glasses do not bond each other period.  Also, the recited contact bonding of the ultrathin glass A and polymeric material B would be impossible.
 Thus, the recited contact bonding would be non-enabled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, 20, 21, 23-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2017/0153464 A1) in view of Takeda et al (US 2018/0099307 A1), and further in view of Hale et al (US 2018/0001435 A1).
Tamura et al teach functional laminated spectacle lens comprising an outer lens, a polarizing film and an inner lens with a functional layer in abstract.  Tamura et al teach the outer lens and inner lens include glass material such as one having a thickness of about 1 mm in [0042-0043] and [0075-0076].  Tamura et al do not specify whether the glass material is special (i.e. tempered high strength) or not and thus it would be a regular glass.

Claim 21 would be optional when combined with claim 14 and a formed ultrathin lens A is chosen from the claim 14.   The same reason would apply to claim 29.
The instant invention further recites a thickness of the glass A and C being 90-210 µm, a middle thickness of the spectacle lens being 0.34-2.22 mm and an impact strength as well as a step of edging the spectacle lens, over Tamura et al.
The paragraph [0009] of the instant specification teaches that the recited impact strength is the requirement by the FDA and thus organic glass articles such as aspheric lenses taught by Tamura et al would be expected meet the requirement by the FDA inherently.
Hale et al teach edging of lenses and functional layers such as polarizing film and photochromic layer in abstract and [0022].
Takeda et al teach a thin glass substrate having a thickness of 0.1-5 mm (i.e. 100-50,000 µm coated with antiglare film in abstract and claim 15. Takeda et al teach that the thin glass obtained by a tempering process would have improved strength in [0033].  Takeda et al teach various applications including spectacle lens in [0156].
 tempered thin glass substrate would be expected to improve the impact strength of functional laminated spectacle lens of Tamura et al and further to edge the lens taught by Hale et al in order to fit the lenses in a frame absent showing otherwise.  Note that the two layers of the thin glass substrate having a thickness of 170 or 200 µm would yield the lens having a middle thickness of at least 0.34 mm or 0.4 mm for example.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the ultrathin lens having an average thickness of 90-120 µm of claims 20 and 28, 120 µm would fall within scope of Takeda et al (0.1-5 mm (i.e. 100-50,000 µm).  Thus choosing two ultrathin lens having an average thickness of 120 µm would be obvious which would yield the lens having a middle thickness of 240 µm (i.e. 0.24 mm) for example.  Further utilization of a polarizing film having a thickness of 100 µm in Tamura et al would yield the lens having a middle thickness of 340 µm (i.e. 0.34 mm).
In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In this case, the change would be the thickness.
Claims 18 and 34 are not rejected here since Tamura et al teach adhesive comprising an epoxy as comparative examples.

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2017/0153464 A1) in view of Takeda et al (US 2018/0099307 A1), and further in view of Hale et al (US 2018/0001435 A1) as applied to claims 13, 14, 17, 20, 21, 23-29 and 31-33 above, and further in view of Haga et al US 5,989,628) or McCabe et al (US 9,134,547)
The instant claims 22 and 30 further recite other functional layers over Takeda et al.
Utilization of an acrylic hard coating (i.e. clean-coat layer) and an antifogging layer on a lens is well known practice in the art as taught by examples and claims of  other functional layers such as a photochromic layer and an antireflection layer at col. 11, lines 18-49.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the acrylic hard coating (i.e. clean-coat layer) and/or antifogging layer taught by Haga et al or the photochromic layer and/or antireflection layer McCabe et al in the above modified spectacle lens Tamura et al, Takeda et al and Hale et al in order to provide known effects of the various functional layers absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13, 14, 17 and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 9,134,547) in view of Takeda et al (US 2018/0099307 A1), and further in view of Hale et al (US 2018/0001435 A1).
McCabe et al teach various eyewear comprising two outer glass layers 204 and 208 having a film layer 206 with various functional layers at col. 11, lines 1-60 and in FIG. 1A and FIG 1B.
The instant invention further recites a thickness of the glass A and C being 90-210 µm, a middle thickness of the spectacle lens being 0.34-2.22 mm and an impact strength as well as a step of edging the spectacle lens over McCabe et al.

Hale et al teach edging of lenses and functional layers such as polarizing film and photochromic layer in abstract and [0022].
Takeda et al teach a thin glass substrate having a thickness of 0.1-5 mm (i.e. 100-50,000 µm coated with antiglare film in abstract and claim 15. Takeda et al teach that the thin glass obtained by a tempering process would have improved strength in [0033].  Takeda et al teach various applications including spectacle lens in [0156].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a high strength tempered thin glass substrate having a thickness of 170 or 200 µm falling within scope of Takeda et al in McCabe et al as the two outer glass layers since the high strength tempered thin glass substrate would be expected to improve the impact strength of functional laminated spectacle lens of McCabe et al and further to edge the lens taught by Hale et al in order to fit the lenses in a frame absent showing otherwise.  Note that the two layers of the thin glass substrate having a thickness of 170 or 200 µm would yield the lens having a middle thickness of at least 0.34 mm or 0.4 mm for example.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the ultrathin lens having an average thickness of 90-120 µm of claims 20 and 28, 120 µm would fall within scope of Takeda et al (0.1-5 mm (i.e. 100-50,000 µm).  Thus choosing two ultrathin lens having an average thickness of 120 µm would be obvious which would yield the lens having a middle thickness of 240 µm (i.e. 0.24 mm) for example.  Further utilization of the film layer 206 having a thickness of 100 µm in McCabe et al would yield the lens having a middle thickness of 340 µm (i.e. 0.34 mm).
Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In this case, the change would be the thickness.

Claims 18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 9,134,547) in view of Takeda et al (US 2018/0099307 A1), and  as applied to claims above, and further in view of WO 2015/1213411 A1 and Fretz, Jr. (US 5,064,712).
The instant claim 18 and 34 further recite an amine-catalyzed thiol hardening of an epoxy resin over the epoxy cured by the amine hardener EP and AU.
Utilization of multiple curing/hardening agents for curing the epoxy resin is known in the art. 
WO teaches curing of the epoxy resin by an amine and a thiol compound in abstract.
Fretz, Jr. teaches a laminated lens comprising a plastic layer (i.e. the instant component B) and a glass layer (i.e. the instant component A and B) bonded with an epoxy and an amine hardener (i.e. adhesive) in abstract and claims and at col. 4, lines 10-23 in which a curing of the epoxy adhesive at near room temperature in order to eliminate stress in the laminate is further taught which would meet the recited temperature of claim 18 and 34..  Fretz, Jr. also teaches that the semi-finished, laminated lenses were finished and edged at col. 7, lines 3-4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known amine and thiol compound for curing the epoxy resin taught by WO in bonding the layers of McCabe et al,Takeda et al and Hale et al thereof since utilization of multiple curing/hardening agents for curing the epoxy resin is known as taught by WO and since bonding plastic layer (i.e. organic substrate) and a glass layer (mineral substrate) by the epoxy which is cured at near room temperature is well-known as taught by Fretz, Jr. absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, 17 and 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 with claims 1 and 4-7 of U.S. Patent No. 10,670,884. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent teaches a ultrathin glass lens having a thickness of 13-760 µm encompassing the instant thickness and various topography and thus choosing the ultrathin lens having an average thickness of 90-210 µm would be obvious and since a component B of the patent would encompass any thickness which would make the recited middle thickness of 0.34-2.22 mm obvious.  Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Also, a functional layer of claim 11 of the patent would encompass the instant functional layer as evidenced by claims 4-7 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




THY/Nov. 24, 2021                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762